 PAINTERSLOCAL 829 (THEATRETECHNIQUES)United Scenic Artists,Local 829,Brotherhood ofPainters and Allied Trades,AFL-CIOandThe-atre Techniques,,Inc. Case 2-CC-155331 January 1986SECOND SUPPLEMENTAL DECISIONAND ORDERBy CHAIRMAN DOTSON AND MEMBERSDENNIS AND BABSONOn 25 June 1979 the National Labor RelationsBoard issued its original Decision and Order in thisproceeding,' finding that, the Respondent Unionviolated Section 8(b)(4)(ii)(B) of the Act, and or-dering the Respondent Union to cease and desisttherefrom and take certain affirmative action.Thereafter, the United States Court of Appeals fortheDistrict of Columbia Circuit denied enforce-ment of the Board's Order and remanded the caseto the Board for further consideration consistentwith the court's opinion.2 On 26. August 1983 theBoard issued its Supplemental Decision and Orderreaffirming its finding that the Respondent violatedSection 8(b)(4)(ii)(B) of the Act.3 Upon a petitionfor review and cross-application for enforcement,the court declined to enforce the SupplementalOrder and again remanded the case to the Boardfor further proceedings consistent with the court'sopinion.4The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.In its supplementalDecision and Order, theBoard held that the General Counsel makes out aprima facie showing of a violation of Section8(b)(4)(ii)(B) of the Act by demonstrating that aunion has exerted coercive pressure on a neutralemployer which lacks control over the disputedwork. It further held that if the union fails to rebutthe prima facie showing "by establishing that itmade reasonable good-faith efforts to ascertainwhether the employer on which it exerted pressure1243 NLRB 272United Scenic Artists Local 829 v. NLRB,655 F 2d 1267 (1981)2 267 NLRB 858.4 762 F.2d 1027 (D.C. Cir 1985).319was a neutral employer and that it was deniedaccess to this information or deliberately misled,"5a violation of the Act is established. The Boardfound that the Respondent Union had not rebuttedthe General Counsel's prima facie case and, there-fore,concluded that the Respondent Union hadviolated Section 8(b)(4)(ii)(B).The court, in its opinion of 24 May 1985, con-cluded that the Board had attempted to establishthe "object" element of Section 8(b)(4) by means ofa presumption and held that the creation of such apresumption is beyond the Board's statutory au-thority.6 The court further stated:Upon remand, the Board must either explic-itly find that Local 829 had a forbidden sec-ondary object or it must dismiss the proceed-ing. In order to find that the union had a sec-ondary object, the Board must have before itnew, credible evidence to support its inferencethat the union knew that TTI [Theatre Tech-niques, Inc.] possessed absolute contractualcontrol over the disputed work. Absent suchevidence, the Board-may not find a violationof section 8(b)(4)(ii)(B).7Following the acceptance of the court's remand,the Board afforded the parties an opportunity tosubmit statements of position as to the existence ofsuch "new, credible evidence." Thereafter, the Re-spondent Union submitted a statement of positionin which it asserted that there is no additional evi-dence which could be adduced to demonstrate thatithad knowledge of TTI's control over the disput-ed work. No other party filed a statement of posi-tion.Accordingly, in the absence of any .contentionthat such additional evidence exists, and applyingthe court's opinion as the law of the case, 8 we shalldismiss the complaint.ORDERThe complaint is dismissed.5 267 NLRB at 861.6 762 F 2d at 1033Id. at 1037.sMember Babson, in accepting the court's opinion as the law of thecase, finds it unnecessary to express a view with respect to the Board'soriginal and supplemental decisions.278 NLRB No. 46